Abatement Order filed April 7, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00193-CV



                     IN RE TIM A. THIBODEAU, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2008-00271

                            ABATEMENT ORDER

      On March 6, 2014, relator Tim A. Thibodeau filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asked this Court to compel the Honorable Denise
Pratt, Judge of 311th District Court of Harris County to set aside her July 31, 2012
and December 3, 2012 orders suspending relator’s visitation with, and access to,
the child, and to conduct a jury in trial court cause number 2008-00271, styled In
the Interest of G.A.W.T., A Child.
      Because the respondent ceased to hold office of Judge of the 311th District
Court, Harris County, Texas, we are required to abate this mandamus proceeding
to permit the respondent’s successor to reconsider the decision regarding relator’s
request for relief. See Tex. R. App. P. 7.2(b); see also In re Baylor Med. Ctr. at
Garland, 280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding) (“Mandamus will
not issue against a new judge for what a former one did.”).

      Therefore, we abate this proceeding, treat it as a closed case, and remove it
from the Court’s active docket. This original proceeding is abated until such time
when respondent’s successor advises this Court of the action taken on relator’s
request. The Court will then consider a motion to dismiss the original proceeding
or other dispositive motion. This Court also will consider an appropriate motion to
reinstate the original proceeding, or the court may reinstate the original proceeding
on its own motion. We further direct relator to advise the Court of the status of the
case below every thirty days from the date of this order until the trial court has
informed the Court of the action taken on relator’s request for relief.

      It is so ORDERED.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                          2